Citation Nr: 0509644	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  99-17 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for 
postoperative residuals of burn scars of the left hand.  


REPRESENTATION

Appellant represented by:	Marie D. Likehelp, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel
INTRODUCTION

The veteran had active service from April 1946 to April 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating determination 
of a regional office (RO) of the Department of Veterans 
Affairs (VA), which declined to reopen a claim for service 
connection for post-operative residuals of burns on the left 
hand.

Prior Board decisions in February 1969, January 1981, and 
July 1983 denied service connection for the postoperative 
residuals of burns of the left hand.

In December 2004, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a travel board hearing.  At that 
time, the veteran submitted evidence with the necessary 
waiver for review of the submitted evidence by the Board in 
the first instance.  


FINDINGS OF FACT

1.  The July 1983 Board decision denied service connection 
for postoperative residuals of burn scars of the left hand on 
the basis that new and material evidence had not been 
submitted.  That decision is final.  

2.  Evidence submitted since the July 1983 Board decision 
does not bear directly or substantially upon the issues of 
entitlement to service connection for postoperative residuals 
of burn scars of the left hand and is duplicative or 
cumulative in nature.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the claim has 
not been received.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
Board finds that the appellant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to VA benefits.  Specifically, the 
discussions in the October 1998 rating determination, the 
July 1999 statement of the case, the August 2002 supplemental 
statement of the case, and the April 2003 VCAA letter, have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the statement and supplemental statement of the 
case and in the VCAA letter the appellant was advised of the 
types of evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also notes that the April 2003 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's October 1998 decision was issued two 
years prior to passage of the VCAA.  Consequently, the 
veteran did not receive VCAA notice prior to the final 
decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The Board finds, however, that any defect with 
respect to the timing of the VCAA notice in this case was 
harmless error for the reasons specified below.  After the 
rating action on appeal was promulgated, the RO did provide 
notice to the claimant in April 2003 regarding what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claim.  The veteran submitted new evidence after receiving 
notification of his rights and appeared at a hearing before 
the undersigned Acting Veterans Law Judge.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim has been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all available 
inservice, VA, and outpatient treatment records have been 
obtained in connection with his claim.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

A veteran who served during a period of war or during 
peacetime after December 31, 1946, is presumed to be in sound 
condition except for those defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed prior to service 
will rebut the presumption. 38 U.S.C.A. §§ 1111, 1137 (West 
2002); 38 C.F.R. § 3.304(b) (2004).

A preexisting disease or injury will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2004).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity in 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase was due 
to the natural progress of the condition.  Aggravation of a 
preexisting disease or injury may not be conceded where the 
condition underwent no increase in severity during service on 
the basis of all of the evidence of record pertinent to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).

When a claim to reopen is presented, the Secretary must first 
determine whether the evidence presented or secured since the 
last final disallowance of the claim is new and material.  If 
new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108 (2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (prior 
to August 29, 2001).  

Factual Background

In a February 1969 decision, the Board noted that on the 
veteran's entrance physical examination, it was indicated 
that he had burn contractures of all fingers of the left hand 
except the left thumb, and that he had a scar on his middle 
left finger.  The Board further noted that the veteran was 
hospitalized in August 1946 with complaints of limitation of 
motion and painful grasping of the left hand.  Contracture of 
the 3rd, 4th, and 5th fingers was clinically noted.  The 
veteran gave a history of third degree burns of the hands 
incurred in a home accident in 1925.  In January 1947, the 
veteran underwent surgery for plastic repair of burn 
contracture of the middle and little fingers of the left 
hand.  Following surgery, the veteran was able to completely 
extend his little finger and extension of 45 degrees was 
gained in the middle finger.  The Board noted there was no 
record of injury of the left hand or complaint thereof in 
service.  The Board also observed that the discharge physical 
examination clinically noted Depuytren's contracture of the 
left middle finger.  

The Board noted that the veteran was examined in 1968 and a 
diagnosis of contracture of the left middle and fifth fingers 
due to burn scarring, result of third degree burns sustained 
at age of 2 and result of plastic repair accomplished in 
January 1947, was rendered.  The Board also indicated that in 
a December 1968 certificate, the veteran's private physician, 
Israel Siegal, M.D., noted that the veteran was found to have 
a contracture of the 3rd and 5th digits of the left hand.

The Board indicated that it was clear from the evidence that 
remedial surgery was performed on the veteran's left hand in 
service, which improved his preservice disability.  The Board 
noted that there was no evidence that the operation and 
postoperative convalescence were anything but normal.  It 
further observed that there was no record of any 
complications and contracture of only one finger was noted at 
discharge.  The Board also indicated that the record was 
silent as to any complaint, treatment, or disability of the 
left hand from 1947 to 1968.  

In March 1980, the veteran requested that his claim be 
reopened.  In support of his claim, the veteran submitted a 
February 1980 letter from Dr. Siegel, who indicated that the 
veteran had been under his care for the past ten years.  He 
noted that the veteran presently suffered with a contracture 
of the third and fifth digits of the left hand.  He felt that 
the only therapy that would be beneficial to the veteran 
would be corrective surgery.  

The veteran also gave testimony at a July 1980 hearing 
concerning the surgery that took place in service.  He 
indicated that he had kept a diary of the surgery.  The 
veteran went into great detail about the surgery at the time 
of the hearing.  

In a January 1981 decision, the Board noted that the veteran 
had previously been denied service connection in a February 
1969 Board decision.  The Board observed that the veteran, in 
support of his reopened claim, had submitted a statement from 
Dr. Israel, employment records from 1942 to 1948, a May 1980 
lay statement from a person who had knowledge of the 
veteran's left hand injury, photocopies of news articles 
pertaining to World War II, and testimony at his July 1980 
hearing. 

The Board noted that the prior decision of the Board 
constituted a final decision and the decision would stand 
unless the evidence submitted in support of the veteran's 
reopened claim was now held to establish a new factual basis.  

The Board indicated that the statement from the veteran's 
physician referred to treatment over the past 10 years and 
did not establish that an injury to the left hand was 
sustained by the veteran during service, nor did it show that 
a preexisting disorder was aggravated by service.  The Board 
further noted that the veteran submitted a lay statement and 
testified that he sustained an injury to his left hand.  The 
Board noted that the service medical records did not show 
that the veteran sustained an injury to the left hand during 
service.  It further observed that the service medical 
records showed that following surgery, the range of motion 
for the veteran's affected fingers improved.  The Board found 
that a new factual basis had not been presented warranting an 
allowance of the claim.  

In August 1981, the veteran again requested that his claim be 
reopened.  In support of his claim, the veteran submitted a 
copy of the daily sick report covering the time period from 
June 4, 1946, to June 14, 1946.  The veteran also submitted a 
July 1981 report from Dr. Rao, who noted that the veteran had 
sustained burn injuries to his hand when he was two years old 
and had undergone surgery while in the service.  Physical 
examination performed at that time revealed that the veteran 
had severe contractures of the hand and deformities, 
including the veteran having no motion of the PIP joint of 
middle finger.  Dr. Rao stated that he was going to need 
extensive surgery to correct flexion contractures.  The 
veteran also submitted photocopies of family pictures.  He 
also gave testimony at a July 1982 RO hearing and a June 1983 
Board hearing.  

In a July 1983 decision, the Board noted the prior Board 
decisions in February 1969 and January 1981 denying service 
connection for postoperative residuals of burns of the left 
hand.  The Board found that the evidence submitted either had 
already been the subject of prior Board decisions or bore the 
same evidentiary basis that had been presented in the 
material and data in the past.  The sick reports did not show 
an intensification of the veteran's left hand condition.  The 
Board further noted that the veteran's testimony was not 
materially different from that presented in prior years and 
was unsupported by the clinical records.  The Board also 
observed that Dr. Rao's letter spoke to the existing disorder 
at the present time and not to symptomatology existing many 
years earlier during service.  The Board found that the most 
recent evidence submitted in the case did not substantially 
differ in legal effect from that presented since the initial 
application for compensation.  

Evidence received subsequent to the July 1983 Board decision 
consists of medical treatment records showing the current 
condition of the veteran's left hand; copies of the veteran's 
January 1947 operation report which were previously of 
record; and the testimony of the veteran at his December 2004 
hearing before the undersigned Law Judge.

At his December 2004 hearing, the veteran testified that he 
was two years old when his hands were injured in a fire.  The 
veteran indicated that he went to sick call on June 11th after 
spraining his left hand.  He was told at that time that he 
needed surgery.  The veteran stated that the surgery was 
performed in January 1947.  He also indicated that he had 
about 15 to 20 degrees more movement in his knuckle joint 
prior to the surgery as compared to after the surgery.  He 
noted that the flexion was not improved.  The veteran also 
indicated that he had gone to a board-certified surgeon who 
told him that surgery would not be beneficial.  The veteran 
stated that his hand had become progressively worse since his 
release from service.  

The veteran also submitted a photocopy of a page from his 
diary which he stated was prepared contemporaneously with the 
surgery.  

The appellant has not presented evidence which is new and 
material to warrant the reopening of his claim of service 
connection for residuals of burn scars of the left hand.

The service medical records submitted by the veteran are 
duplicates of copies available at the time of the previous 
denials.

The additional treatment records, while demonstrating that 
the veteran has continuing problems with his left hand, do 
not contain any reference to his left hand problems 
increasing while in service.  

With regard to the veteran's most recent testimony, the Board 
notes that the veteran previously gave essentially the same 
testimony about his left hand at July 1980 and July 1982 RO 
hearings and at a June 1983 Board hearing.  The testimony as 
to the veteran's current left hand problems, while not of 
record at the time of the prior decisions, has no impact upon 
whether his left hand residuals increased during service.

As to the veteran's diary, the Board notes that at the time 
of his previous hearings, the veteran made extensive 
reference to his diary, and the diary does not contain any 
information the veteran had not previously provided.  

While the veteran has expressed his belief that his current 
left hand residuals, which preexisted service, increased in 
severity as result of his service, these views were known at 
the time of the previous denial.  Moreover, it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), and lay opinions cannot be accepted as 
competent evidence to the extent that they purport to 
establish such medical causation.    See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995). 

The evidence submitted since the July 1983 Board decision is 
cumulative and redundant, and does not warrant the reopening 
of the claim of entitlement to service connection for 
postoperative residuals of burn scars of the left hand.  
Accordingly, the claim to reopen must be denied.



ORDER

The petition to reopen a claim for service connection for 
postoperative residuals of burn scars of the left hand is 
denied.  





	                        
____________________________________________
RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


